DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claim 9 recites nominal apparatus in combination with product limitations encompassing those of claim 1. As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus limitations, these newly added claims may be subject to restriction by original presentation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al. (US 2010/0171066).
Regarding claims 1-4, 9-12, and 14-17, Ohkoshi discloses a magnetic recording and reproducing device comprising a magnetic head [0008 and 0036] and a magnetic recording medium comprising a support and a magnetic layer including a ferromagnetic powder, wherein the ferromagnetic powder is an ɛ-iron oxide powder having an average particle size as claimed ([0055-0056] and Table 4).  Although Ohkoshi discloses a support, Ohkoshi fails to explicitly disclose that it is non-magnetic.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to use a nonmagnetic support.  One of ordinary skill in the art would be well aware that most of the support in a MRM is nonmagnetic.  Further, depending on the type of support (UL vs base), support can be either magnetic or nonmagnetic.  Thus, choice of nonmagnetic given only two alternatives would be well within the level of ordinary skill in the art.  Furthermore, Ohkoshi discloses overlapping ranges for the particle size distribution as claimed (Fig. 2, 5, 8, and especially Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	Regarding claims 5, 13, and 18, Ohkoshi discloses the elements as claimed [0016-0018].
	Regarding claim 8, Ohkoshi discloses that the MRM is a tape [0051].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al. (US 2010/0171066) as applied to claim 1 above, and further in view of Hattori (US 2014/0212693).
Regarding claims 6-7, Ohkoshi discloses a magnetic recording medium as set forth above, however, fails to explicitly disclose that it additionally comprises of a non-magnetic layer and a back coating layer as claimed.
Hattori discloses a magnetic recording medium comprising a non-magnetic layer and  back coating layer with the layout and materials as claimed ([0081] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohkoshi’s magnetic recording medium to include a non-magnetic layer and a back coating layer as presently claimed, since Hattori discloses that these are known layers for a magnetic recording medium.

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
Applicant argues that it is not appropriate that the claimed ranges of the content of particles, based on mass, are compared with particle size distribution in Ohkoshi.  While the examiner does agree that Ohkoshi fails to disclose that the frequency of the particle size distribution does not equate to mass percentage, the examiner’s contentions was that the frequency of the particle size distribution would overlap the content range of the particles as claimed.  Applicant argues that the content particles size greater than 25.0 nm in Ohkoshi would be converted into, as value based on mass, much greater than 25% by mass and specifically a 
Applicant argues that the ranges for the content based on particle sizes provides unexpected results.  However, the evidence pointed to in the specification is not commensurate in scope with the claims.  In particular, the evidence does not support that the entire content ranges are unexpected, especially since the content for smaller than 8.0 nm and 6.0 nm must be present.  Although Applicant appears to argue an unexpected result of excellent electromagnetic conversion characteristics and prevention of decrease in reproduction output, the issues stated previously illustrate that such unexpected results have not been persuasively demonstrated.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785